United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1174
Issued: June 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 19, 2020 appellant, through counsel, filed a timely appeal from an April 23, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the April 23, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on October 10, 2019, as alleged.
FACTUAL HISTORY
On October 11, 2019 appellant, then a 64-year-old machinist, filed a traumatic injury claim
(Form CA-1) alleging that on October 10, 2019 at 10:33 p.m. he injured his right shoulder while
in the performance of duty. He explained that, just after he left the employing establishment
building, he tripped over a parking block and fell on his right shoulder. Appellant listed C.J.,
another employee at the employing establishment, as a witness. On the reverse side of the claim
form the employing establishment indicated that appellant was not injured in the performance of
duty because he had already left work when he fell in the parking lot on October 10, 2019. It listed
his regular work hours as 2:00 p.m. to 10:30 p.m., Monday through Friday.
An October 11, 2019 e-mail from C.J. stated that on October 10, 2019, right after he and
appellant finished work at 10:30 p.m., he saw appellant stumble or trip by the side of his car in the
employee parking lot. Appellant got up after a short moment and C.J. asked if he was okay, he
did not recall appellant’s response. C.J. stated that just after they were released at 10:30 p.m., he
saw appellant fall and believed that appellant tripped over the parking curb stop. He related that
as there was little lighting in that area it was hard to see in the dark.
October 22, 2019 medical records signed by Dr. Robert Lowry, a physical medicine and
rehabilitation specialist, indicated that appellant presented with right shoulder pain. Appellant
recounted to Dr. Lowry that on October 10, 2019 when he exited the employing establishment
building he noticed it was very dark, that there was some light on, but that it was not very bright.
He indicated that he was walking to his vehicle when he tripped over a parking block and fell,
landing on his right shoulder. Dr. Lowry reviewed appellant’s medical history, conducted a
physical examination, and diagnosed a right shoulder superior labrum anterior and posterior
(SLAP) tear, rotator cuff tear, and contusion of the glenohumeral joint, a cervical spine sprain and
strain, and a chin abrasion. He opined that appellant’s injury was work related because his fall
was the direct cause of his diagnosed conditions. Appellant continued to follow up with Dr. Lowry
for his shoulder pain. On October 24, 2019 Dr. Lowry indicated that, due to appellant’s workrelated conditions, he would be incapacitated through December 17, 2019. In a separate report
dated October 24, 2019, he diagnosed a right elbow contusion, a head abrasion, a strain of muscle
and tendon of the back wall of the thorax, a superior glenoid labrum lesion of the right shoulder, a
right shoulder contusion, a sprain of the ligaments of the cervical spine, and a strain of muscle(s)
and tendon(s) of the right rotator cuff. Dr. Lowry added that there were clear degenerative findings
in the shoulder that were not themselves directly caused by appellant’s work-related injury.
An October 22, 2019 magnetic resonance imaging (MRI) scan of appellant’s right shoulder
revealed supraspinatus tendinosis with questionable interstitial tear versus low grade partial
thickness articular-sided tear, biceps and scapular tendinosis, acromioclavicular osteoarthritis,
edema, subacromial subdeltiod bursitis, and chonrosis throughout the genohumeral joint.
In a development letter dated November 7, 2019, OWCP advised appellant that additional
evidence was needed in support of his claim. It advised him of the factual and medical evidence
2

necessary to establish the claim and attached a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the requested evidence.
In a separate development letter to the employing establishment of even date, OWCP
through a series of questions requested additional information regarding appellant’s traumatic
injury claim, including details about the parking lot where appellant was injured. It afforded the
employing establishment 30 days to submit the requested evidence.
On November 14, 2019 appellant completed OWCP’s questionnaire. He indicated that he
did not pay for parking and stated that “no one” pays for parking. Appellant noted that, as he was
walking into the parking lot, the lighting was poor and the parking block that he tripped over was
larger than most at the employing establishment.
In a November 22, 2019 memorandum, the employing establishment responded to
OWCP’s development letter. In response to the question regarding whether the employing
establishment concurred that appellant was injured in its parking lot, the response was, “[y]es, the
employee was in the agency’s parking lot when the injury occurred.”
By decision dated December 16, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the October 10, 2019 accepted
incident occurred in the performance of duty, as alleged. It stated that the evidence of record was
insufficient to establish that appellant’s injury “arose during the course of employment and within
the scope of compensable work factors as defined by the FECA,” specifically because the parking
lot where he was injured was not part of the employing establishment’s premises and no special
circumstances existed, which would require an extension of the premises doctrine.
On January 14, 2020 Dr. Lowry related that appellant worked on a military base and the
parking lot where appellant was injured was on the base facility and certainly maintained and
controlled by the Federal Government. He stated that federal law indicated that if an employing
establishment owned a parking lot then an injury that occurred on that parking lot was
compensable. On January 17, 2020 appellant underwent right shoulder surgery.
On January 27, 2020 appellant requested reconsideration.
By decision dated April 23, 2020, OWCP denied modification of its December 16, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
4

Supra note 2.

5

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

3

to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
The phrase “sustained while in the performance of duty” has been interpreted by the Board
to be the equivalent of the commonly found prerequisite in workers’ compensation law of “arising
out of and in the course of employment.”8 To arise in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be stated to be engaged in the
master’s business; (2) at a place when he or she may reasonably be expected to be in connection
with his or her employment; and (3) while he or she was reasonably fulfilling the duties of his or
her employment or engaged in doing something incidental thereto.9
It is well established as a general rule of workers’ compensation law that, as to employees
having fixed hours and places of work, injuries occurring on the premises of the employing
establishment, while the employees are going to or from work, before or after working hours or at
lunch time, are compensable.10 The Board has previously found that the term “premises” as it is
generally used in workers’ compensation law, is not synonymous with “property” because it does
not depend solely on ownership. The term “premises” may include all the property owned by the
employing establishment. In other instances, even if the employing establishment does not have
ownership and control of the place of injury, the place may nevertheless still be considered part of
the “premises.”11
The Board has also held that factors which determine whether a parking area used by
employees may be considered a part of the employing establishment’s premises include whether
the employing establishment contracted for the exclusive use by its employees of the parking area,
whether parking spaces in the garage were assigned by the employing establishment to its
employees, whether the parking areas were checked to see that no unauthorized cars were parked
in the garage, whether parking was provided without cost to the employees, whether the public
was permitted to use the garage, and whether other parking was available to the employees. Mere
use of a parking facility alone is insufficient to bring the parking garage within the premises of the
employing establishment. The premises doctrine is applied to those cases where it is affirmatively
demonstrated that the employing establishment owned, maintained, or controlled the parking

6

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
8

C.L., Docket No. 19-1985 (issued May 12, 2020); S.F., Docket No. 09-2172 (issued August 23, 2010); Valerie C.
Boward, 50 ECAB 126 (1998).
9
S.V., Docket No. 18-1299 (issued November 5, 2019); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Mary
Keszler, 38 ECAB 735, 739 (1987).
10

R.K., Docket No. 18-1269 (issued February 15, 2019); Narbik A. Karamian, 40 ECAB 617, 618 (1989); Eileen R.
Gibbons, 52 ECAB 209 (2001).
11

C.L., Docket No. 18-0812 (issued February 22, 2019); Wilmar Lewis Prescott, 22 ECAB 318, 321 (1971).

4

facility, used the facility with the owner’s special permission, or provided parking for its
employees.12
ANALYSIS
The Board finds that the case is not in posture for decision.
In its November 22, 2019 memorandum, the employing establishment indicated that
appellant was injured in an employing establishment parking lot. As stated above, the premises
doctrine is applied to those cases where it is affirmatively demonstrated that the employing
establishment owned, maintained, or controlled the parking facility, used the facility with the
owner’s special permission, or provided parking for its employees.13 The employing establishment
parking lot is located on a military base and, in previous cases, the Board has found that injuries
sustained on a military base occurred on the employing establishment’s premises.14 Therefore, the
Board finds that appellant was on the premises of the employing establishment when he was
injured in the parking lot on October 10, 2019. However, location alone is insufficient to establish
performance of duty. The Board must also consider the time of the injury and whether it arose out
of appellant’s employment.15
In appellant’s October 17, 2019 CA-1 form, he stated that as he was leaving the employing
establishment building, he tripped and fell over a parking block at 10:33 p.m. The October 11,
2019 witness statement e-mail from C.J. indicated that right after he and appellant were released
from work at 10:30 p.m. he saw appellant stumble or trip by the side of his car in the employee
parking lot. On the back of appellant’s CA-1 form the employing establishment stated that
appellant’s regular work hours were from 2:00 p.m. to 10:30 p.m.
It is well established that within the performance of duty includes a reasonable time before
and after work to allow for coming and going.16 In this case, as appellant’s regular work hours
were from 2:00 p.m. to 10:30 p.m. and his fall occurred between 10:30 p.m. and 10:33 p.m. as he
was leaving work after his shift ended, the Board finds that it happened within a reasonable interval
after work and within the course of employment.17
As appellant has established that the October 10, 2019 employment incident occurred in
the performance of duty, as alleged, the question becomes whether this accepted employment
12

C.L., id.; R.K., supra note 10; see also R.M., Docket No. 07-1066 (issued February 6, 2009); Diane Bensmiller,
48 ECAB 675 (1997); Rosa M. Thomas-Hunter, 42 ECAB 500 (1991); Edythe Erdman, 36 ECAB 597 (1985);
Karen A. Patton, 33 ECAB 487 (1982).
13

Id.

14

See John F. Castro, Docket No. 03-1653 (issued May 14, 2004) (the Board found that an appellant who was
injured on the internal roads of a military base was on the premises of the employing establishment); see Anneliese
Ross, 42 ECAB 371 (1991) (the Board found that an appellant who was injured in her vehicle on a military base was
on the premises of the employing establishment).
15

E.O., Docket No. 19-0390 (issued January 9, 2020).

16

C.L., supra note 11

17

See id.

5

incident caused appellant’s diagnosed medical conditions. The Board will, therefore, set aside
OWCP’s April 23, 2020 decision and remand the case to OWCP for consideration of the medical
evidence. Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an employment
incident on October 10, 2019 in the performance of duty, as alleged. However, the Board further
finds that this case is not in posture for decision with regard to whether appellant’s diagnosed
medical conditions are causally related to the accepted October 10, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: June 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

